Citation Nr: 0734829	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-39 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
the right hip, with lateral femoral nerve palsy and bony 
residual from bone graft excision, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of fusion of the left wrist, nondominant, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim of entitlement to service connection for the 
right hip, with lateral femoral nerve palsy and bony residual 
from bone graft excision and assigned a 10 percent disability 
rating.  The rating decision also continued the veteran's 40 
percent disability rating for residuals of fusion of the left 
wrist.

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2007, who was designated by the Chairman 
to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002 & Supp. 2007) and who participated in this 
decision.  A transcript of that proceeding has been 
associated with the claims folder.  The veteran submitted 
additional evidence (a June 2007 VA examination) directly to 
the Board at the time of his hearing.  He also submitted a 
waiver of initial RO review of the new evidence.  The 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2007).

The Board notes that during the August 2007 Board hearing, 
the veteran withdrew the issues of entitlement to service 
connection for a back condition, bilateral foot condition, 
and bilateral knee condition.  The veteran also withdrew his 
claim of entitlement to an increased disability rating for a 
bone graft donor site scar of the right iliac crest, 
currently evaluated as 10 percent disabling.  These issues 
are no longer before the Board.

The issue of entitlement to an initial increased disability 
rating for the right hip, with lateral femoral nerve palsy 
and bony residual from bone graft excision, currently 
evaluated as 10 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's residuals of fusion of the left wrist is 
currently evaluated at the maximum 40 percent evaluation for 
a non-dominant hand under Diagnostic Code 5214, and the 
medical evidence does not indicate that the veteran's 
condition is manifested by extremely unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 40 percent for residuals of fusion of the left 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5214, 5125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s).  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated in November 2004, January, March and October 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim(s).  The aforementioned 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

The Board notes that the veteran was also provided with 
notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) in a letter dated in March 2006.  The veteran 
was also provided with a subsequent adjudication in August 
2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the claims folder.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim(s).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
December 2004, November 2005 and June 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's left wrist disability 
since he was last examined.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that his current left wrist disability is 
more severe than is currently contemplated by his 40 percent 
disability evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2007).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).
Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's residuals of fusion of the left 
wrist are currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under this code, 
ankylosis of the wrist will be evaluated as 30 percent 
disabling for a dominant or major hand, and 20 percent for 
minor, where the ankylosis is favorable in 20 to 30 degrees 
dorsiflexion.  A 40 percent evaluation for major hand, or 30 
percent for minor, is warranted for ankylosis in any other 
position except favorable.  And a maximum 50 percent rating 
for the major hand, and 40 percent for minor, will be awarded 
for unfavorable ankylosis in any degree of palmer flexion, or 
with ulnar to radial deviation.  A note to Diagnostic Code 
5214 also states that extremely unfavorable ankylosis will be 
rated as loss of use of hands under Diagnostic Code 5125.

In order to determine the extent and severity of the 
veteran's condition, the veteran was afforded VA examinations 
in December 2004, November 2005, and June 2007.  The June 
2007 examiner noted that the veteran was right hand dominant.

Based on the foregoing, an evaluation in excess of 40 percent 
disabling for the veteran's left wrist disability is not 
warranted.  As the veteran was determined to be right hand 
dominant, a 40 percent evaluation is the maximum rating 
available under Diagnostic Code 5214 for the his left wrist 
condition.  The November 2005 VA examiner noted that since 
the veteran's left wrist was fused, range of motion measured 
was not additionally limited by pain, fatigue, weakness or 
lack of endurance followed by repetitive use.  See VA 
examination report, November 7, 2005.  Since the maximum 
rating has been awarded under Diagnostic Code 5214, no 
additional higher evaluation is warranted due to pain, as 
discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  The Board now turns to Diagnostic 
Code 5125 to determine whether the veteran's condition 
warrants a higher evaluation under that code for loss of use 
of the hand.

Under Diagnostic Codes 5214 and 5125, if the veteran's 
condition is manifested by extremely unfavorable ankylosis, 
his condition may be evaluated as 60 percent disabling for 
loss of the use of the hand for the minor had, and 70 percent 
for the dominant or major hand.  The December 2004 VA 
examination of the left wrist showed 3/5 grip strength and no 
evidence of motion.  This was established as pure ankylosis 
at the wrist.  The veteran was diagnosed with status post 
fusion of the left wrist with no evidence of motion of the 
wrist and weakened grip strength from residuals of the 
fusion.  The November 2005 examination of the left wrist 
revealed dorsiflexion fixed at 10 degrees.  Palmar flexion, 
ulnar and radial deviation were not tested, as the veteran 
was unable to perform the testing exercises.  The June 2007 
VA examination revealed diffuse bony swelling and the left 
wrist was functionally totally fixed, being unable to extend, 
flex, ulnar deviate or radially deviate at all.  Repetitive 
motion testing was unable to be carried out.  He also 
demonstrated decreased sensation to light tough diffusely 
over the left hand and decreased grip strength of the left 
hand.  There was no tenderness, however, to the distal radius 
and the distal ulna.

While the veteran does exhibit some loss of left hand 
function, there is no indication, nor does the veteran 
contend, that his disability is such that he has lost the use 
of his left hand or would be equally well served by an 
amputation.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 
5125 (providing for a 60 percent rating for loss of use of 
the minor hand).  Indeed, the veteran, through his 
representative, testified at his August 2007 personal hearing 
that he did not have functional loss of the left hand.  
Moreover, the veteran has not shown that his service-
connected left wrist disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating (now 40 
percent).  Although he testified that he has periods of 
weakness and pain in the left wrist, generally the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2007).

The veteran has also not shown that his left wrist disability 
has necessitated frequent periods of hospitalization or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  The vast majority of his 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Based on the foregoing, an evaluation in excess of 40 percent 
disabling for the veteran's left wrist disability is not 
warranted under Diagnostic Code 5214 and 5125.  A higher 
evaluation based on a finding of functional loss of use of 
the hand due to extremely unfavorable ankylosis, is not 
warranted.


ORDER

Entitlement to an increased disability rating for residuals 
of fusion of the left wrist, nondominant, currently evaluated 
as 40 percent disabling, is denied.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim of 
entitlement to an initial increased disability rating for the 
right hip, with lateral femoral nerve palsy and bony residual 
from bone graft excision, currently evaluated as 10 percent 
disabling.

A review of the June 2007 VA examination report clearly shows 
that the veteran has been diagnosed as having degenerative 
joint disease of right hip.  However, none of the medical 
evidence of record, to include the VA examination reports 
dated in 2004, 2005 and 2007, addresses the relationship, if 
any, between the veteran's degenerative joint disease of the 
right hip and his service-connected right disability, which 
is described as lateral femoral nerve palsy and a bony 
residual from bone graft excision.  Therefore, it is 
impossible for the Board to proceed in adjudicating the 
veteran's claim.  This claim must be remanded for a new VA 
examination to determine whether the veteran's disability is 
related to orthopedic or neurological symptoms.  As the Court 
of Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Board may 
consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must obtain any current 
outstanding VA treatment records.

2.  After obtaining any outstanding VA 
treatment records, the veteran must be 
scheduled for VA orthopedic and 
neurologic examinations.  The examiner 
must review the veteran's claims 
folders in conjunction with the 
examination and note such in the 
examination report.  The examiner must 
then discuss the nature and extent of 
the veteran's current right hip 
disability and perform all testing 
necessary for an increased disability 
rating, based on both orthopedic and 
neurologic findings.  

The examiner should be asked to state 
whether veteran's diagnosed 
degenerative joint disease of the right 
hip is a separate and distinct 
disability from that of his service 
connected lateral femoral nerve palsy 
and bony residual from bone graft 
excision.  If such is shown, he or she 
should similarly state whether there is 
a 50 percent probability or greater (as 
likely as not) that the degenerative 
joint disease of the right hip 
etiologically related the veteran's 
lateral femoral nerve palsy and bony 
residual from bone graft excision.  A 
rationale for all opinions should be 
provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for a right hip 
disability should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2007).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


